Explanations of vote
Oral explanations of vote
(PL) Thank you very much, Madam President. In that case, I will start again. In recent years, the European Union economy has often suffered because of crises and financial instability both at local and global levels. In order to prevent similar dangerous situations in the future, pre-prepared support plans must exist, and there must be an appropriate reaction both before and after the problem. The Instrument for Stability fills this role very well.
Financial and technical support should also include the promotion of human and economic development as well as consultations in the event of the violation of human rights, democracy and fundamental freedoms. I also support the position of the rapporteur on improvement of the strategic planning sector. This is particularly important in the prevention of social conflicts and in the creation of the External Action Service.
- Mr President, having voted for the Brantner report, I would like to use this opportunity to turn the Commission's and Council's attention to the need to reach a tripartite agreement on the modification of the stability instrument in the shortest possible time.
The disputed issue relates to the delegated acts and Parliament's options to exercise its rightful scrutiny over the use of the EU's financial instruments. What we need is a rapid political solution based on balance between the EU's three institutions.
I would also encourage the Commission to improve its reporting to the European Parliament on such issues as project design, implementation and review.
While Parliament receives information from the Commission on exceptional assistance measures, the Commission's reporting on broader strategic and analytical terms is still falling short of Parliament's expectations.
(PL) The instrument for development cooperation contributes directly to the spread of democracy, the rule of law and respect for human rights in partner countries and regions. It provides support, not only for lasting social, economic and political development, but also for gradual integration of these countries with the world economy. As a member of the Committee on Agriculture and Rural Development and the Committee on the Environment, Public Health and Food Safety, I would like to point out yet one more benefit arising from this cooperation, namely international cooperation in the management of natural resources, protection of the environment and care for biodiversity. I support, in particular, Amendment 5, which draws attention to the importance of the sugar sector to the economy. We should not forget that food security is of enormous importance to developing countries.
- Mr President, I was delighted to vote in favour of this report. I would like to say that the rapporteur, my colleague Mr Gay Mitchell, could not be here today as last night he was in Ireland launching a book he had written. Of course, he was recognised as MEP of the year for his work in the whole development area.
One point that I think we need to stress more is education. An Irish educationalist once said 'educate that you may be free', and I think we need to home in on this a bit more in the whole area of development and third countries.
Finally, I just want to say jocosely that my suit was stolen from my office last night; do I qualify for development aid as a result of that?
(HU) I welcome the Commission's proposal to review the European standardisation system in order to correct its deficiencies and create a proper balance among the European, national and international dimensions. We need a system that contributes to European innovation and sustainable development, increases the competitiveness of the European Union, and strengthens its position in international trade. I would also like to add that although SMEs are fundamental parts of the European market, I believe that they do not participate in the standardisation system sufficiently, therefore they are not able to take full advantage of the benefits of standardisation. The improvement of their representation and participation in the system may be of fundamental importance in the future. The unifying nature of European standardisation improves the efficiency of the internal market, and, at the same time, emphasises the European Union's role as an economic and political partner on the world market.
(ET) I would like to speak about Mrs Muscardini's report. I did not support it, having given careful consideration to all the issues contained therein. Why? Because the rest of the world would interpret the European Union's imposition of such a measure at this time as a protectionist step. The monitoring of this measure would require much more time, and potentially also more staff, unpacking of items and other procedures.
The obligatory marking requirement will be an incentive to start counterfeiting parts of anonymous goods. So instead of an actual labelling of the specific country, we may find fake 'made in Italy', 'made in France' labelling, and we do not want that.
(LT) I voted for the motion for a resolution on Moldova. Moldova has come a long way since the Molotov-Ribbentrop Pact divided Europe into zones of influence and Moldova remained in the Soviet sphere of influence. Today Moldova is an independent state, which admittedly has many problems, but which is following the road to European integration. Today once again I would like to call on the whole of Moldova's political class, its political elite, all of its democratic political forces and national minorities to reject counterproductive confrontation, and to develop a culture of consensus and political compromise. I think they should offer society an inclusive vision of the Republic of Moldova, whose objective is European Union Membership for the Republic of Moldova. In the resolution we also speak about Transnistria, the frozen conflict. Transnistria must be high on the EU agenda and all countries, including Russia, must respect Moldova's territorial integrity. Transnistria must be part of the Republic of Moldova.
(LT) I voted for the resolution on integrated maritime policy (IMP), because the maritime sector is vitally important and I want to leave future generations clean and safe seas. The geostrategic importance of the seas has increased greatly. We must adapt the seas and their resources and coordinate actions, therefore the integrated maritime policy is important as all areas of maritime policy will be linked: maritime transport, fishing, aquaculture, energy, safety at sea, protection of the maritime environment and scientific research as well as tourism. In particular I would like to draw attention to the economic and social importance simply because the European Union has 320 000 km of sea coast and a third of our citizens - and the trend is rising - live on the coast. I believe that the seas should continue to be the driving force of economic growth.
(SK) The European Union represents the biggest source of direct international investment in Latin America. Even though trade between these two regions has intensified, mutual trading between the EU and Latin America is less dynamic compared to trade relations with other regions of the world.
The recently concluded agreement on free trade zone with Korea is an example of good will, while in the case of the Latin American trade group MERCOSUR, negotiations have been conducted since as early as 1999, having even been interrupted for five years. I personally support the process of strengthening and diversifying trade relations with Latin America, including the establishment of a firmer legal framework. This opens up a market of nearly 600 million consumers to the European Union entrepreneur. The fact that Latin America shares with Europe common values, language, history and culture is also of some significance for European Union traders.
Mr President, I would like to commend the rapporteur on trade with Latin America for this eventually well-balanced and timely report.
The deepening of trade relations with the Latin American countries is already under way, as the European Union has recently concluded a Free Trade Agreement with two Andean countries, Colombia and Peru.
Recently, we finished the longest-standing dispute in the WTO with Latin American countries on trade in bananas. We will soon start negotiating a milestone Free Trade Agreement with all of the Mercosur countries with which we conduct more than EUR 62 billion of trade in goods. The EU's investment stock in the Mercosur region amounts to EUR 167 billion a year.
These numbers are only set to grow in the coming years. The conclusion of such an agreement, along with the upcoming free trade negotiations with Japan and India, will undoubtedly be one of the most significant steps in implementing the EU's strategy of becoming the most important trade player in the world.
Mr President, if any of our constituents felt a 'twitch in the force' yesterday afternoon, it was because of the extraordinary coincidence of timing that, at the very moment when the British Chancellor of the Exchequer was on his feet in the House of Commons announcing the most severe spending reductions that my country has known since the 1920s, we in this Chamber were voting through increases in the European budget which will cost the United Kingdom taxpayer GBP 880 million. That is not our share of the budget. That is our share of the increase. Since we announced yesterday 490 000 job losses in the public sector, it is perhaps worth quantifying that sum in terms of public sector appointments. It would have paid for 15 000 National Health Service doctors, for 30 000 nurses, for 35 000 police officers or for 50 000 army privates.
It is not just Britain. All of our Member States are looking to make reductions in their national budgets and yet the European Union budget keeps expanding, soaking up their savings. If only the hunger of this Chamber for new powers were matched by its interest in exercising properly the powers it already has - above all to hold the executive to account and to keep spending under control. Our voters deserve better of us.
(DE) Mr President, I would like to respond briefly to what Mr Hannan has just said. It is, of course, essential for this Parliament to have a seat, but the seat is established by our treaties and it is here in Strasbourg. You are right to say that we need to save taxpayers' money and that we must work towards being based in one place. However, the refuge of parliamentarianism, Mr Hannan, is here in Strasbourg. This is where we as Members of Parliament and representatives of the people can work together.
Excuse me, this cannot be continued. This is not an explanation of votes. Contributions are now welcome to the next report, the Estrella report.
(PL) During yesterday's vote on the Estrela report, I endorsed fully-paid 20-week maternity leave, because we need a fair and adequate minimum standard concerning the length and payment of maternity leave throughout Europe. I abstained from voting on the question of paternity leave and adoption leave, because the European Commission has announced that there will be a separate directive on this matter, and out of concern for the transparency of Union law I do not want the directive on the protection of pregnant workers to include questions of paternity leave.
I hope the European Commission will soon finish its social consultations and present satisfactory proposals on paternity leave and adoption leave and also on the self-employed, so that all young mothers in Europe will have the same entitlement.
(LT) I doubt if anyone would argue that the bond between a child and its parents in the first months of life is especially important, thus the new European Union directive will ensure mothers' right and opportunity to take care of their children for longer without fear of losing income or their job. The situation varies across the different Member States. For instance in my country Lithuania maternity leave plus parental leave last up to two years, but other Member States have a minimum amount of maternity leave, therefore I believe that the threshold we set yesterday is a very important achievement. I also welcome the inclusion of both paternity leave and leave related to adoption. As said, Member States have competence over family policy, but here we are talking more of worker protection and certain incentives to enable parents to reconcile work and family life.
(FI) Mr President, yesterday we did indeed vote on Mrs Estrela's important report on maternity leave, how long it should be, and the money paid while it lasts. After this vote the media called and asked me a number of times whether I had voted for or against. I said that I had voted for women. I voted for maternity leave to last 18 weeks and for women to receive 75% of their pay.
I think that we have a good system in my country, Finland. If they adopted the system that we agreed on yesterday there, the position of women in the labour market would be substantially weaker, because employers would have to continue to agonise over whether they could take young women on, because the costs of maternity leave would increase significantly. Opportunities for women to find work would therefore decline. That is why I wanted to make this statement.
(FI) Mr President, I am also from Finland, and I know that we have an excellent maternity leave system. I nevertheless voted in favour of maternity leave lasting 20 weeks. I was thinking about the issue from the perspective of the other Member States of the European Union. I believe that longer periods of maternity leave are important for children's development.
Newborn children are Europe's real capital. Mothers, children and families are the trinity on which the future will be built. Obviously too, mothers should not have to suffer financially if they want to have children, and the femaledominated sectors should not either. Women must also have rights when it comes to pay. We should be idealistic, however. We should have faith. This was a moral decision in favour of women, in favour of new life, and in favour of a new Europe.
(DE) Mr President, the Estrela report yesterday covered a very important topic. I would like to say at this point that it was rather difficult for me to vote in favour of it. As a young father, I was present at the birth of both my children and I have to say that I do not know why I would have needed a holiday then, because I did not give birth, my wife did. This is all about maternity leave and we have included fathers. It is difficult point. Nevertheless, it is important for young women to have the opportunity to have a child and then to return to their professional life. I believe that this will be possible under the new system. Although I would personally have preferred 18 weeks, I did eventually vote in favour of 20 weeks in the final vote.
We must now ask ourselves whether this will bring more justice and more children in Europe. Family policy in Europe is an issue for the future. I hope that we are sending out a signal that we have taken action in this area. Now we just have to hope that the Member States take corresponding measures.
Written explanations of vote
I voted in favour of this report amending the Regulation establishing an Instrument for Stability because I consider a broader revision of the EU's external financial assistance to be essential. The implementation of the Instrument for Stability reinforced the EU's potential to respond to crisis or emerging crisis situations. With this in mind I believe that the Commission - while respecting the undertakings that have been made, namely with regard to promoting stable conditions for human and economic development and promoting human rights, democracy and fundamental freedoms as the main objectives of the European Union's external action - should, on the one hand, improve its strategic planning and increase disbursement of the funds available for the Peace-building Partnership and, on the other hand, present a plan for mobilising financial resources for any emergency external assistance facilities or mechanisms created outside the Instrument for Stability in order to avoid having to draw on the funds allocated for this Instrument. To this end, I believe that the Commission should increase the low levels of budget disbursement in the future, based on a strategic vision for better use of its instruments.
I voted in favour of Mrs Brantner's report, since it is a text that first and foremost proposes bringing European legislation into line with an important Court of Justice ruling on small arms. A text that calls on the EU to pay greater attention to civil society within the context of stability funding for crisis situations outside the EU, even though I believe that the European institutions, especially the Commission, should be vigilant in ensuring something that does not always happen, namely that the recipients give an undertaking that they are politically 'trustworthy'. Furthermore, with this report Parliament is asking the Commission to involve it more than it has done previously in matters relating to the use of financial stability instruments. Our Parliament, which represents the European nations and citizens, must play a more active role in these matters, and the other European institutions must get used to the idea that a parliament must be informed of the spending decisions made by an executive: at stake is the effectiveness not only of individual actions, but of the democratic nature of the European political system as a whole.
The European continent has been shaped by long and bloody conflicts, which have finally been stemmed by, among others, the institutions in which we work. We should therefore be the ones who, in the first instance, demonstrate the greatest sense of responsibility with regard to the use of force in international conflicts. Moreover, even when force proves necessary, the current state of our civilisation calls for surgical rather than wholesale methods. Believing as we do in this cultural model, we have to set an example to everyone else and show that it must not be greater economic strength that makes a difference in the resolution of conflicts, but a range of instruments that always put human life first, and which permit the use of violence only in extreme cases, especially to protect the lives and strategic interests of the European public. It is not a question of taking a stand a priori, but of adopting a consistent and rigorous approach in which military capacity is merely a deterrent and will never become a vehicle for radically changing the nature of the European Union or promoting a system of values other than the one upheld.
The EU is the world's largest donor of foreign aid, being responsible for over half of public development assistance. Together, the Member States awarded EUR 49 billion in aid to the world's poorest countries: the equivalent of almost 0.4% of their gross income. These figures are a good demonstration of the importance of European development assistance and, naturally, of the significance of the Instrument for Stability.
That is why I see the strengthening of this instrument and the Union's greater commitment to development cooperation as important. Nevertheless, I cannot fail to stress that, while I consider it absolutely crucial that the EU remains committed to its foreign development-cooperation and humanitarian-aid missions, I cannot understand how it is possible that aid for third countries can be released more quickly than that for Member States that are the victims of disasters as has, unfortunately, been the case with Madeira: several months after the tragedy, it has still not received any aid from the Solidarity Fund.
The Instrument for Stability is very important for strengthening the EU's ability to respond to situations of crisis or emerging crisis. Since the EU is the world's main donor of external aid and responsible for more than half of public development aid, it needs instruments that allow it to deal with crises, taking into consideration the EU's horizontal and geographical objectives and priorities, while simultaneously complementing the Union's geographical policies, objectives and instruments. In terms of development, the EU's objectives should be the fight against poverty and its causes.
in writing. - (ES) My vote against this legislative resolution is based on my outright rejection of the Instrument for Stability established several years ago without the support of my parliamentary group. From my point of view, this is yet another of the Commission's mechanisms designed to interfere freely in the internal affairs of third countries under the pretext of seeking the political stability of those countries that are considered unstable at the Commission's discretion. It wants the European institutions to be the ones to decide how, when and why to use this tool, freely and without the need to coordinate with the authorities of the country to be stabilised; this makes it a de facto mechanism designed for the covert defence of European interests. I therefore voted against the report.
in writing. - Conflicts in Haiti, Kosovo, Iraq, and more recently in Afghanistan have shed light on the crucial role that small arms and light weapons play in terrorism and organized crime, and in igniting new rounds of bloodshed after formal cease-fire. It is important that the Community adopts a truly comprehensive approach to the problem of SALW proliferation by targeting all levels of the illicit SALW trade chain. Given that 70% of global SALW stockpile is in civilian hands, EU should recognize and support the indispensible efforts of civil society in monitoring SALW trade and production at the local level and in raising public awareness. In addition, the SALW issue reveals the multidimensional nature of 21st century conflicts in general, and thereby the need for a stronger focus in pre- and post-crisis capacity building. I voted in favour of this report because I believe that EU should strive to hone its ability to manage crisis in the most innovative, efficient and cost-effective manner. Only then would EU be able to lead the world as a foremost global civilian power.
in writing. - With this vote, Parliament has followed AFET's position in welcoming the Commission's proposal for a Regulation of the European Parliament and the Council amending Regulation (EC) No 1717/2006 establishing an Instrument for Stability, as part of a wider review of the external financial assistance of the EU. Among other things, AFET, and now Parliament as a whole, agrees that a revision of Article 3(2)(i) and Article 4(1)(a) of the original regulation are necessary in order to bring it into line with the ruling of the European Court of Justice of 20 May 2008, which found that measures against the proliferation of small arms and light weapons may be implemented by the Community under its development policy.
The Presidency, on behalf of the Council and along with the Commission and Parliament, is invited to develop a 'Declaration on a European Consensus in support of EU Action on SALW', which takes into account the respective competences of all institutions.
in writing. - (PT) I voted in favour of the report on the financing instrument for development cooperation (DCI) because I believe that Parliament has closely monitored the way in which the DCI's provisions have been implemented since it came into force in 2007. In its legislative proposal for the mid-term review of the DCI, the Commission only suggested a technical amendment to allow the costs relating to taxes, duties and other charges related to the financing of the actions covered by the DCI in beneficiary countries to be financed from the DCI budget. I believe that this amendment will make it possible for these costs to be financed in exceptional circumstances, thus creating greater flexibility in the implementation of programmes and projects.
I abstained from voting on this specific report, despite the fact that I agree and support the proposed amendments, especially those which restore the controlling role of the European Parliament. I abstained in the final vote on the financing instrument for development cooperation, because the money has been used, directly or indirectly, to arm and train the police and the military in various areas of Africa. In my opinion, financing for development should not, under any circumstances, be used for military or politico-military purposes.
in writing. - (RO) We are all aware that the Development Cooperation Instrument (DCI) does not provide for any exception to the principle of non-eligibility for Community financing. As a result, this allows a certain degree of flexibility on a case-by-case basis. The authorising officer can, if appropriate, decide to fund these costs to ensure the smooth running of the programmes and projects. However, this flexibility is essential for certain recurring situations where deadlock occurs because tax exemption mechanisms are absent or impractical. In these situations, the rigid formulation of the DCI instruments may make the action financed by external aid extremely difficult. This is why I support the proposal to submit a request to the Commission to table legislative proposals for alignment with the RPS procedure and to ensure that this instrument complies with the new comitology requirements.
in writing. - (PT) I am voting overall in favour of the proposal presented in this report. The financing instrument for development cooperation (DCI) improves the European Union's previous development cooperation framework by combining the various geographical and thematic instruments into a single instrument. In conjunction with the technical amendments related to the financing of the actions covered by the DCI, which aim at greater flexibility in the implementation of their projects and programmes, the mid-term review of this instrument provides an ideal occasion for adapting the DCI comitology procedure to the new comitology requirements.
The amendment in question is merely technical and is aimed at allowing costs related to taxes, duties and other charges to be financed from Union aid in exceptional circumstances. These exceptional circumstances may be justified in individual cases, enabling increased flexibility in how projects and programmes are implemented. The unanimous support that it received in the relevant committee demonstrates the consensus behind the proposal.
in writing. - I absolutely agree with and support the tabled amendments, especially the ones on the delegated acts and restoring the European Parliament's right of scrutiny. But I abstained on the final vote on the Instrument (DCI) itself as, directly or indirectly, the African Peace Facility was funded through this instrument, and this funding was used inter alia for police and army training missions. I am of the opinion that development funding must not be used for any military or civil-military purposes.
The financing instrument for development cooperation is another very important argument for strengthening the EU's ability to respond to situations of crisis or emerging crisis. Since the EU is the world's main donor of external aid and responsible for more than half of public development aid, it needs instruments that allow it to deal with crises, taking into consideration the EU's horizontal and geographical objectives and priorities, while simultaneously complementing the Union's geographical policies, objectives and instruments. In terms of development, the EU's objectives should be the fight against poverty and its causes.
There was a need to ensure that costs relating to taxes, duties and other charges relating to the financing of actions under the Development Cooperation Instrument (DCI) could be financed from the DCI budget in exceptional circumstances.
The overall objective of the DCI is to eradicate poverty within the context of sustainable development, with efforts to achieve the Millennium Development Goals (MDGs) included in this. This amendment will create greater flexibility in the implementation of geographical and thematic programmes. It will help partner countries to achieve the MDGs and to better integrate the global economy.
As a whole, all five European Parliament reports on the financing instruments address the need to ensure greater control over the financing instruments for development cooperation, for the promotion of democracy and human rights and for cooperation with industrialised nations. In view of the excessive bureaucracy and not always rational use of the opportunities open to the EU, this type of resolution could serve as a catalyst and speed up the processes described in the reports. In the given situation, Members of the European Parliament become participants in the stabilisation and improvement process, by being given the opportunity to observe and control fund allocation processes.
in writing. - Parliament has closely scrutinised the way the provisions of the DCI are implemented ever since it came into force in 2007. In the exercise of its right of scrutiny under the Comitology procedure, Parliament has raised a number of problems and objections regarding the way the Commission implemented the instrument, and the interpretation it gave to some of its core provisions. Parliament, however, did not find any major shortcomings in the provisions of the instrument as such.
One of Parliament's major concerns, the propensity of the Commission to finance under the geographical programmes measures not eligible, under the internationally accepted criteria of the OECD/DAC, as Official Development Assistance (ODA), has recently been solved by the Commission when it proposed, at Parliament's request, the creation of a new legal basis for such measures under the Instrument for Cooperation with Industrialised Countries.
I voted in favour of Mr Mitchell's report on establishing a financing instrument for development cooperation. Indeed, the adoption of the Mitchell report will enable non-governmental organisations operating in developing countries to benefit from tax concessions.
By adopting these procedures the European Parliament will assume a more important role with regard to the strategic financing decisions that the European Commission will have to make, and the rules for implementing EU development policy will be more clearly defined.
I voted in favour of the report on the financing instrument for cooperation with industrialised and other high-income countries and territories (ICI Regulation) which aims to support economic, financial and technical cooperation, as well as research and academic exchange falling within the Community's spheres of competence. I believe that the changes proposed by the Commission are substantial, since all the current references to partner countries (which, so far only covered the industrialised and other high-income countries and territories), including their qualitative assessment, must also begin to include the developing countries listed. This broader geographical coverage represents an opportunity, as programmes currently funded under the ICI Regulations can now be extended to other countries. However, this also presents a greater challenge. It is therefore important to make very clear to whom this financing can be given, for what and under what conditions.
I am voting in favour of the set of proposals presented in this report. The EIDHR, as a financial instrument that aims to promote the development and consolidation of democracy and the rule of law, as well as contributing to respect for human rights and fundamental freedoms in third countries, is an important channel for the Union's aid in terms of rights, freedoms and guarantees. The Commission's legislative proposal for a mid-term review of the EIDHR provides a suitable opportunity for reviewing the legal basis of this instrument, ensuring that henceforth it complies with the new requirements set out in the Treaty on the Functioning of the European Union (TFEU). In particular, these include the delegated acts procedure (Article 290 TFEU), which significantly strengthens Parliament's powers and grants it the right of veto, requiring the Commission to present an amended proposal for acts adopted under codecision.
Like the resolution arising from the report drawn up by my colleague Mr Mitchell amending Regulation (EC) No 1905/2006 establishing a financing instrument for development cooperation, and Regulation (EC) No 1889/2006 on establishing a financing instrument for the promotion of democracy and human rights worldwide, this resolution too recognises the need to make an eminently technical amendment to legislation along the same lines.
I believe that the European Union should continue to play a central role in defending and promoting democracy and human rights, not just in its discourse but above all in its political practice; it is absolutely necessary, and even urgent, to do this in a way that is coordinated with the United States.
With today's vote we have taken steps to align two important legislative instruments with the Treaty of Lisbon. I refer specifically to the proposal for a regulation of the European Parliament and of the Council amending the Regulation establishing a financing instrument for development cooperation (DCI) and the Regulation establishing a financing instrument for the promotion of democracy and human rights worldwide (EIDHR). Technical amendments have been tabled in order to allow the costs of taxes and charges relating to the financing of common actions in these fields to be financed from the budget for the two instruments. Until now, in fact, there have been no exceptions to the principle of non-eligibility of such costs. To conclude, I would emphasise that these amendments have a great practical impact, in that they will enable EIDHR and DCI projects to be implemented with greater flexibility than at present.
The financing instrument for the promotion of democracy and human rights worldwide is another very important argument for strengthening the EU's ability to respond to situations of crisis or emerging crisis. Since the EU is the world's main donor of external aid and responsible for more than half of public development aid, it needs instruments that allow it to deal with crises, taking into consideration the EU's horizontal and geographical objectives and priorities, while simultaneously complementing the Union's geographical policies, objectives and instruments. In terms of development, the EU's objectives should be the fight against poverty and its causes. In the specific case of this instrument, this legislative proposal is aimed solely at a technical amendment that will make this instrument more flexible when implementing programmes and projects.
in writing. - (ES) I voted against this report because, although it seeks to give Parliament greater democratic control over the 'instrument for the promotion of democracy and human rights worldwide', the instrument itself, whether or not it is controlled by Parliament, is a means for the EU to interfere in the internal affairs of third countries. Using this instrument, the Commission, applying its own criteria to decide what is meant by promoting democracy and human rights, and what constitutes the risk, abuse or repression of those rights, has the option of using its own discretion to finance and support associations, political parties, foundations and even specific individuals from third countries without communicating or coordinating with the government of the country in question. My vote against is based on my outright rejection of this instrument, which, four years after its adoption and as we said at the time, has become a tool for the covert defence of EU interests in third countries, disguising that defence under the discretionary mantle of human rights and democracy.
in writing. - In its legislative proposal for the mid-term review of the Development Cooperation Instrument (DCI) and the European Instrument for Democracy and Human Rights (EIDHR), the Commission only proposes one technical amendment allowing costs related to taxes, duties and other charges related to the financing of actions under the DCI and EIDHR in beneficiary countries, to be financed from the budget of the instruments.
So far, DCI and EIDHR have been the only financial instruments not to provide for an exception to the principle of the non-eligibility of such costs. The amendment will allow for the financing of these costs in exceptional circumstances, thus creating greater flexibility in the implementation of programmes and projects. For EIDHR projects, this is particularly important, given the special circumstances in which they are carried out. Governments might indeed be reluctant to grant exemptions for projects they do not support. The proposed amendment by the Commission should therefore be welcomed.
I voted in favour of the report on the financing instrument for cooperation with industrialised and other high-income countries and territories (ICI Regulation) which aims to support economic, financial and technical cooperation, as well as research and academic exchange falling within the Community's spheres of competence, because I believe that the changes proposed by the Commission are substantial, since all the current references to partner countries (which, so far only covered the industrialised and other high-income countries and territories), including their qualitative assessment, must also begin to include the listed developing countries. This broader geographical coverage represents an opportunity, as programmes currently funded under the ICI Regulations can now be extended to other countries. However, this also represents a greater challenge. It is therefore important to make very clear to whom this financing can be given, for what and under what conditions.
in writing. - (RO) I voted in favour of Mr Scholz's report because I believe that trade policy plays a crucial role in creating wealth and consolidating political ties. The instrument for cooperation with industrialised and other high-income countries and territories encourages long-term political and economic ties, with the aim of consolidating the EU's profile and influence on the international stage.
I wish to congratulate Mr Scholz for his excellent cooperation with the other political groups during the negotiation of this report's content. In this regard, I support the amendments which have been tabled as they explain the purposes for which this financing instrument can be used. On this point, the wording has been simplified and certain restrictions have been set on the framework of actions which can be financed. There are also some amendments aimed at creating a closer link between the issues covered in the programming and execution phase.
I finally wish to emphasise how important it is to consolidate Parliament's role in terms of its involvement in programming, evaluation and reporting activities. Parliament must be more involved in drafting and revising the multiannual cooperation programmes, as well as be able to lodge objections against proposals of this kind.
I voted in favour of the European Parliament resolution as I believe that it is in the interests of the Union to further deepen its relations with developing countries, in particular in areas such as economic, commercial, academic, business and scientific exchanges. The Union therefore needs a financial instrument that allows for the financing of such measures. On the other hand, extending the geographical scope of Regulation (EC) No 1934/2006 brings the developing countries concerned within the scope of two different external action financial instruments. Care should be taken to ensure that these two financial instruments are kept strictly separate from one other.
Parliament has advocated the extension of the geographical scope of the financial instrument for cooperation with industrialised countries and other high-income countries and territories. This instrument allows us to establish economic, trade, university, scientific and diplomatic relations with major partners of the world economy such as India, China and Brazil. We have decided to give this instrument a wider geographical scope in order to allow new countries to benefit from it, countries which are developing ever more rapidly and which will soon be significant trading partners for the European economy, such as countries in Asia, Central Asia, Latin America and South Africa.
I consider it essential for Europe to establish strong relations with certain regional and global players, by supporting them and establishing strong political and economic ties. I would particularly recall two countries with which Portugal has strong historical and emotional ties: Brazil and Angola, two important global players in South America and Africa, respectively, that the EU should increasingly view as partners.
Given that the main general goal of Regulation (EC) No 1905/2006 is to eradicate poverty by achieving the Millennium Development Goals, cooperation is essentially limited to financing measures that have been designed to satisfy the applicable public development assistance (PDA) criteria. That often excludes other types of action that do not come under the umbrella of PDA but that are, even so, essential to the Union's foreign policy.
It is precisely in order to regulate such practices - that include economic, trade, academic, business and science agreements and exchanges with developing countries - that the adoption of this regulation is being proposed.
The financing instrument for cooperation with industrialised countries and territories is a financing instrument for cooperation with industrialised and other high-income countries and territories. It aims to support economic, financial and technical cooperation, as well as academic and research exchanges. The aim of this regulation is to broaden the scope of this instrument substantially to include cooperation with developing countries, for which the overall financial framework should be increased. The geographical expansion proposed here is an opportunity to take the programmes to new countries and is also a major challenge, meaning that it is important to make it very clear to whom this financing can be given, for what and under what conditions.
in writing. - (DE) The bilateral relationships between the industrialised nations and other high-income countries and territories, in particular in North America, East Asia, South-East Asia and the Gulf region, have been developed by the EU in recent years. The main objective of this is to enhance and strengthen the role of the EU in the world as a whole. Now the list of countries that come within the sphere of competence of the ICI regulation, which establishes a financing instrument for cooperation with industrialised and other high-income countries and territories, will be significantly extended. This will result in a considerable increase in costs for the EU Member States. I have voted against the report, because it is likely to cause costs to skyrocket.
I voted in favour of the European Parliament resolution as I believe that it is in the interests of the Union to further deepen its relations with developing countries, in particular in areas such as economic, commercial, academic, business and scientific exchanges. The Union therefore needs a financial instrument that allows for the financing of such measures. On the other hand, extending the geographical scope of Regulation (EC) No 1934/2006 brings the developing countries concerned within the scope of two different external action financial instruments. Care should be taken to ensure that these two financial instruments are kept strictly separate from one other.
in writing. - The objective of Community financing under Council Regulation (EC) No 1934/2006 establishing a financing instrument for cooperation with industrialised and other high-income countries and territories (hereinafter 'ICI Regulation') is to support economic, financial and technical cooperation, as well as research and academic exchange falling within Community's spheres of competence. As the Committee responsible for 'Union's ... external economic relations', including "financial, economic and trade relations with third countries” (i.e. with both developing and non-developing countries), the Committee on International Trade (INTA) was also the lead Committee at the time of adoption of original ICI Regulation enabling INTA not only to analyze this Commission proposal in detail, but also to look at a broader historical and institutional context.
The Commission's proposal for amending the ICI Regulation/2) is proposed in order to significantly extend the geographical scope of the ICI Regulation to include cooperation with developing countries (listed in the Annex of the proposal) and the overall financial framework would be significantly increased in relation thereto. Even though the changes proposed by the Commission may seem few in formal terms, they are substantial as all current references to partner countries (so far covering only industrialised and high-income countries and territories), including their qualitative assessment, would include also the listed developing countries.
I voted in favour of the European Parliament's resolution. However, I believe that the proposal for a regulation of the European Parliament and of the Council, by drastically reducing the margin of heading 4 of the multiannual financial framework for 2007-2013, does not leave sufficient room for manoeuvre to face and to react appropriately to a potential upcoming crisis.
By exercising its right of control as part of the comitology procedure, Parliament has highlighted a number of problems and raised a number of objections. They generally concern the way in which the Commission has implemented the instrument and interpreted some of the instrument's basic provisions. These objections form the basis for the amendments proposed by the European Parliament's specialist committees, which have been noted by the European Commission. They resolve the problem raised by the Commission's proposal to introduce an identical amendment for both Regulation (EC) No 1905/2006 (DCI) and Regulation (EC) No 1889/2006 (EIDHR), which come under the remit of two different European Parliament committees - the Committee on Development for the DCI and the Committee on Foreign Affairs for the EIDHR - by splitting the proposal into two different legislative proposals which we are due to approve today.
in writing. - (RO) I agree with the measures being proposed, which can be integrated at an earlier stage in the multiannual financial framework, as the problem to do with the trade in bananas is still going on.
I am voting in favour of the proposals contained in this report in general. I believe that the role of the European Parliament is eminently political with regard to the Commission's proposal to create a programme of accompanying measures for Africa-Caribbean-Pacific (ACP) banana-producing countries. I also believe that this programme can only legitimised by a paradigm shift from a purely commercial angle to the broader and more integrated one of development and the fight against poverty (goal number one of the Millennium Development Goals). As EU-ACP preference agreements are incompatible with the agreements signed between the EU and the World Trade Organisation and since positive results have been obtained in the ACP banana-producing countries under previous preference agreements, we should support the adjustment, reorganisation and competitiveness of the banana exporting sector in these countries. In a broad sense, these accompanying measures for the banana sector should have a positive impact, not only for the producers, the first link in the production chain, but also with regard to the criteria for the fight against poverty. In this way, the whole chain may benefit from decent, acceptable living conditions and easier access to the markets.
Economic, financial and technical cooperation, as well as exchanges at the academic and research level, between the Union and third countries constitute one of the priorities for European foreign policy: efforts in this area must be supported.
The amendment of the regulation that the Commission is proposing enlarges the sphere of its application to a large number of developing countries. As the rapporteur makes very explicit in his explanatory statement, this change constitutes an opportunity, but it is also a larger challenge to the proper utilisation of this instrument, which could lose in consistency that which it gains in scope. This expansion requires additional financing and, at the same time, for resources to be made available in a way that is even more discriminating and rigorous, at the risk of dispersing funds that could be mobilised for cooperation projects that are effective and fruitful.
The reasons justifying our abstention on this vote are the same as those justifying it in the vote on the report on the budgetary review to establish financial assistance for countries of the African, Caribbean and Pacific Group of States (ACP) that will be affected by the liberalisation of the banana trade between the EU and 11 Latin American countries. This liberalisation will mainly benefit the US multinationals that dominate the world market in the sector. As for the ACP countries, as several of their representatives have already stated, including some local producers, there is no chance that the sum of EUR 200 million that the EU is proposing to allocate to them will compensate them for all the effects resulting from these measures.
We must therefore ask: what was the basis of the impact assessment carried out by the Commission following the signing of the Geneva Agreement? Once again, the EU's proclaimed objectives in the field of development, particularly as regards poverty reduction, are subject to the commercial interests of its economic groups. Therefore, saying that the aim is 'improving the living standards and living conditions of people in banana growing areas and banana value chains, specifically small farmers and small entities' unfortunately has little meaning.
I abstained on the report establishing a financing instrument for the restructuring of the banana sector in the African, Caribbean and Pacific (ACP) States. Firstly, I regret that this financing instrument has a budget of EUR 190 million, when the ACP countries have estimated that they need a minimum of EUR 500 million to enable them to restructure the sector and become competitive. Secondly, I regret that this report attempts, under the guide of agricultural diversification (an objective that nonetheless receives little support from the EU in the Economic Partnership Agreements under negotiation with the ACP countries), to use a financing instrument to manage the rapid disappearance (in the space of three years) of the banana sector in the ACP countries, for the benefit of Latin American producers, who are already leaders in the global market with a share of more than 70% of the export market.
I did not wish to vote against this report, either, because the ACP countries and Europe's banana-producing regions urgently need assistance to cope with the consequences that have already made themselves felt following the Geneva Agreements and other bilateral agreements that have brought the customs duties on Latin American bananas down from EUR 185 to EUR 74 a tonne.
The financial instrument for development cooperation is yet another element that is extremely important in reinforcing the EU's ability to respond to situations of crisis or emerging crisis. As the EU is the world's largest donor of external aid, and as it is responsible for more than half of the public aid provided for development, it needs instruments that allow it to handle crisis situations, considering the EU's horizontal and geographic objectives and priorities, while simultaneously making these actions complementary to the Union's geographic policies and its objectives and instruments. When development is the issue, the EU's objectives must be to fight poverty and its causes.
in writing. - (DE) It is important and right to support the poorest countries by providing them with targeted and sustainable development aid. We must help the local people to help themselves in order to reduce the flow of migrants to the EU from developing countries. I therefore voted in favour of this report.
I voted in favour of the resolution of the European Parliament, despite the fact that the proposal for a regulation of the European Parliament and of the Council, by drastically reducing the margin under heading 4 in the 2007-2013 Multiannual Financial Framework, does not leave sufficient room for manoeuvre to face and react appropriately to a potential future crisis.
in writing. - The aim of the Commission proposal is to support the main banana-exporting countries in Africa, the Caribbean and the Pacific (ACP) via banana accompanying measures (BAMs), which are intended to last four years (2010-2013). Although measures for which funding was provided in the past (special framework of assistance, SFA) were designed to help the ACP countries adjust to changing trends in international competition, we are still faced with similar problems today, and 'the sustainability of ACP banana exports remains fragile'.
We must therefore look at the issue from the point of view of development aid and combating poverty. Our job in the EP has been to check that the proposed measures seek to attain the main objective of the EU's development policy, which is to reduce and ultimately eradicate poverty.
I voted for this report because European consumers are entitled to know the origin of the products which they purchase. In other words, they enjoy the same rights as citizens and consumers in other large countries. This regulation ensures that, finally, consumers in the European Union will enjoy the same rights as millions of other consumers around the world, albeit for a limited number of product categories. In cases where there are various conflicting interests, we have a duty to protect our consumers, regardless of the interests of large distributors or individual lobby groups.
Our fellow citizens must be better informed about country of origin marking and must be able to make purchases in full knowledge of the facts. Europeans still do not know, in fact, whether they are buying goods that have genuinely been produced in Israel or which have come from Israeli colonies in Palestinian territories. The standardisation of origin marking practices in the Union, particularly for agricultural products that come from Israel and the Palestinian territories, is directed to this end.
I support this report because I firmly believe that origin marking based on a clear and effective method is necessary information for European consumers, who have to be able to choose to buy a product knowing where it has come from. Origin marking, in fact, is indicative of many other equally fundamental factors relating to the country or countries in which the production stages are carried out. I believe that the European Union should take a step forward in guaranteeing greater protection for European consumers.
By voting in favour of the report on country-of-origin markings on certain products from countries outside the EU, Parliament is responding to the expectations of consumers for improved transparency in products. The European consumer will henceforth enjoy, as do Chinese and American consumers, the right to know the provenance of products. This proposal for a regulation will allow European businesses to promote their know-how, traditional methods of production and the high quality of their work. Finally, it provides fair conditions of competition between European businesses and the trading partners of the European Union which, in their case, already enjoy this kind of legislation. European businesses manufacturing high-quality products of excellence will then benefit from an instrument to protect and promote them in order to support them in the face of tough competition from countries outside the European Union in certain sectors.
I voted for the report on the indication of the country of origin of certain products imported from third countries, because I consider it important to inform consumers accurately so that they can exercise freedom of choice. European consumers have the right to know where the products that they buy come from, so that they can make informed choices.
If there is one area in which the EU's involvement has been useful, it is in protecting consumer rights, by imposing rules that defend their rights and guarantee consumers enough information to consciously exercise their freedom of choice. This has been one of the standards to which European consumers have become accustomed and to which European producers have adapted.
Therefore, for the sake of transparency and of protecting consumers, but also of protecting European producers, it is essential for goods imported from third countries to be correctly identified as such, noting their origin.
I would even go further: if Europe is so restrictive in the rules that it imposes on its producers, it should only allow products that comply with these same rules to be imported; the rules for livestock rearing are a good example of this. The alternative is to allow low-cost products that have been made without respecting Union law to enter the market and, therefore, enter into unfair competition with European products, the production and/or manufacture of which is far more expensive.
Our vote in favour of indicating the country of origin of certain products imported from third countries is linked to the need to make clearer the route that products have taken prior to reaching EU countries. We must go further, given that this indication on its own will have a minimal impact unless accompanied by other measures. A break with the current World Trade Organisation guidelines is urgently needed to enable countries to prioritise the development of their own production and markets, by monitoring imported goods, imposing the same minimum quality and technical criteria demanded of companies within the EU, combating dumping, effectively regulating the capital markets, penalising the relocation of companies, taxing financial transactions, and putting a stop to tax havens.
The establishment of more equitable and fairer economic relationships is needed. These relationships would serve peoples and countries; they would support development and cooperation based on equality between states, and the establishment of alliances and agreements with countries on all continents; and they would combat the profound social injustices and inequalities of hunger, disease and poverty.
I welcome the approval by Parliament, by an overwhelming majority, of the introduction of a European marking system for goods imported from third countries. It has been voluntary until now, and will become mandatory from now on within the Union. Let us remember, in this respect, that the Union is not doing anything new in this domain. The United States, for example, brought in a requirement of this kind in 1930. Nowadays, it is, indeed, essential for consumers throughout Europe to be better informed about the origin of the goods that they wish to purchase. Only a system with clear rules is able to tell them about the social and environmental conditions of manufacturing, protect them from health risks and, finally, help them make informed decisions. It is a victory not only for consumers, but also for European exporting companies which are already subject to strict requirements. With this vote, the European Parliament has signed the defeat of a system of unfair competition, and has thereby ensured that those European businesses which have opted for high quality and employment are not unfairly penalised by more lax regulations applying to their competitors throughout the world.
in writing. - (DE) Without a doubt, European consumers have a right to be informed about products imported into the EU from third countries. The highest possible level of transparency and maximum rights are needed in order for it to be possible to make objective purchasing decisions. I am in general in favour of a project that aims to inform EU citizens of the origin of the raw materials used, the stages of production, but also the production, social and working conditions prevalent in the country in question. Unfortunately, the Commission's proposal does nothing of the kind. The mandatory 'made-in' regulation contained in the current version says nothing about the actual origin of a product or about the conditions under which it was produced and processed. Even prominent European textile firms, despite voluntary self-regulation, are unable to guarantee that raw materials obtained from companies in third countries and used in their production have not been extracted using child labour. I understand product transparency for consumers to mean something different. This proposal does not go far enough and does not meet the information requirements of interested end users. For these reasons, I was unable to support the Commission's proposal.
in writing. - (NL) The Dutch People's Party for Freedom and Democracy (VVD) in the European Parliament today backed the line of the Group of the Alliance of Liberals and Democrats for Europe on origin marking, with the exception of Amendment 37 on pharmaceutical products. We voted in favour of compulsory labelling of pharmaceutical products since we believe that consumers have the right to know where their medicines and so on come from. In addition, labelling is important as it enables counterfeit medicines to be traced more effectively. Fake medicines are the most commonly encountered of all the counterfeit products in the EU.
The European Parliament, which has always stood up for diversity, in defence of the cultures and traditions of individual countries, regards the regulation on compulsory origin labelling as being a necessary instrument to increase clarity, placing European consumers on an equal footing with the consumers of our trading partners. It is also a way of developing trade relations and traditional economies more satisfactorily.
I am convinced that this proposal fulfils the aim of informing consumers accurately so that they can exercise freedom of choice in the purchases they make. For many years we have clearly expressed our desire to place consumers, and consumer rights, at the heart of political and commercial decision making, in the belief that rules are necessary to make the global market fulfil more effectively its function, which is to boost development in the world and make it more homogeneous.
We regret that the Council has not yet reached a common position. On the other hand, we have referred to the need to have clear legislation with definite rules that can at last protect our producers and our consumers, as happens in the rest of the world.
Thanks to the pressure that the Italian Government has been rightly exerting for years, an extremely important proposal has finally arrived in Parliament that will be of great use to consumers, in particular: they will be better informed about the geographical origin of certain categories of products. At the same time, Europe is bringing its legislation into line with that of its most influential trade partners. The aim is to create a level playing field between European producers and producers from third countries (the United States, Japan and Canada), which, moreover, as stated just now, lead the way where these kinds of measures are concerned. It will now be much more difficult for imported goods to bear misleading or downright false indications of origin. I voted in favour of the report.
The voting indicates that the designation 'made in' is essential for market transparency and for proper clarification for consumers on the origin of the products they consume. It is necessary to strengthen the Union's economy by improving the competitiveness of EU industry in the global economy. We will only attain fair competition if the rules are clear for producers, exporters and importers, while also taking common social and environmental parameters into account. This regulation, therefore, is an important step for EU consumers to finally have the same rights that millions of consumers all over the world have. Although this law is still not applicable to every product imported by the EU, we must continue to develop so that every imported product has its indication of origin.
The introduction of a European marking system for manufactured goods imported from third countries must enable consumers to know exactly which country the goods they buy come from. They will thus be able to identify those goods by the social, environmental and safety standards commonly associated with that country. European consumers have a right, in fact, to know the origin of the goods they buy and hence to enjoy the same rights as the citizens of other countries. This regulation will also help create a level playing field with many trading partners of ours which already impose mandatory origin marking on imported goods. It is in fact essential to guarantee fair conditions of competition with the producers of the EU's main partners. I believe that these rules could also help increase the volume of exports from developing countries, since many European consumers are anxious to protect these countries' craft businesses and small businesses in the face of the multinationals. Lastly, due to the specific nature of pharmaceutical products, I share the view that they should not be included in the list.
in writing. - (DE) Origin labelling is intended to provide consumers with information which will allow them to make informed purchasing decisions. Many countries label their products accurately. However, in the past items which were advertised as coming from one country frequently came from somewhere quite different. Labelling is an area where it is easy to deceive the consumer. In principle, more accurate labelling is a good thing, but this report is apparently not in a position to guarantee that label fraud can be totally prevented. The procedures are not sufficiently precise and leave room for interpretation. Therefore, I cannot vote in favour of the report.
in writing. - (LT) I agreed with this document, because I believe that consumers must know the manufacturer of goods they have chosen. As stated in the document adopted, information guarantees safety, and consumer safety and informing consumers must be underlying principles. Very often European Union Member States are only a link in the chain - a product may be manufactured here from raw materials obtained in a third country, so it is difficult to say who the true manufacturer is. An indication of the country of origin is also necessary to make it possible to protect small manufacturers, who are often crushed by large companies imitating original articles. It is also necessary to ensure the entry into force of common marking rules for standards of environmental protection according to which goods are manufactured.
I voted in favour with conviction and enthusiasm. Mrs Muscardini's report is fundamental for the European economy and European consumers and is a measure that the entire production and manufacturing sector has been waiting for for a long time - too long, in fact. These are not protectionist measures but, instead, provisions to safeguard the health and freedom of our consumers, as well as the EU's strategic production sectors. The regulation brings our legislation into line with that of our important trading partners, such as the United States, Canada, China and Australia. European citizens have the right to know the origin of the goods they buy in the same way as other consumers throughout the world. With this regulation, we have an opportunity to grant consumers this right, even though the scope of the regulation is limited to certain categories of goods.
I voted in favour of the draft legislative resolution of the European Parliament on the proposal for a regulation of the European Parliament and of the Council on the indication of the country of origin of certain products imported from third countries, as I believe that consumers have the right to know where products they purchase come from so that they have information with which to make their choice. This measure is even more necessary in today's globalised world, as foreign trade is increasingly breaking down borders. Therefore, it is important to make sure that the provenance of products is clearly identified, and not just products that circulate inside the EU. This may also be an important step for progressing with more detailed labelling of various products in order to not only guarantee consumers' rights more fully, but also to ensure reciprocity in production requirements imposed on EU and non-EU producers.
in writing. - The legislative resolution passed with a surprisingly wide majority of 525 in favour, 49 against, and 44 abstentions. This was mainly due to the fact that, at the last minute, the rapporteur introduced an amendment limiting the time of the regulation to 5 years, subject to further approval. This was mainly in response to the pressure in Council against the entire exercise. Because of that amendment being carried by 393 to 216, Greens/EFA voted abstention on the final amended resolution.
However, Greens/EFA voted in favour of the legislative resolution. In a big surprise, an EDF amendment asking to introduce semi-finished products in the requirement for origin-marking was carried by 328 to 219. On the negative side, some product groups were kicked out from the marking requirement, especially pharmaceuticals and glasses and lenses.
We are in favour of this report because we cannot conceive of not safeguarding European entrepreneurs who choose to continue to produce in the EU, thereby guaranteeing jobs and wellbeing. The rules stipulating that the origin of a product must be indicated are completely in line with what the United States, Canada, Japan and India are already doing and with the full implementation of the rules on transparency and consumer protection, which are cited in many directives that have already been approved.
For example, for the purposes of the decision that we are about to take, I would cite the different but interesting case of the unfair competition of gold products that arrive from Japan: a 3.5% customs duty is applied to them, and once they arrive in Europe and are simply finished off, they are sold under the European trademark.
However, gold products exported from the EU to China have a 30% tax levied on them. The problem with this text is that only a few categories of goods are provided for in the current proposal for a regulation. Our group has tabled a series of amendments with a view to having other categories included immediately. We Italian Members are working on a text that would go a long way towards making origin marking mandatory.
I voted in favour on the indication of the country of origin of certain products imported from third countries. With this vote I wished to emphasise the European Parliament's commitment to promoting European industry, the competitiveness of which must today be safeguarded and supported.
Furthermore, the right for European citizens to know the origin of the products they buy will be guaranteed. However, I do not believe that excluding specialised and recognised production sectors with a long history and tradition, such as the optical industry, is in keeping with EU policy.
We have detailed legislation on the marking of goods produced in the European Union. We give our consumers, both within the EU and outside it, information on the place of origin of these products. I think we must introduce legislation as quickly as possible which will include an unconditional requirement for the same information to be given by third countries which market their goods in the EU. This practice is already followed in many of the large third countries which are our largest trading partners. In many large countries, such as the United States, Canada, Japan and Saudi Arabia, consumers are guaranteed protection by a legal requirement for the marking of goods brought into their territory. It is important that the consumers and producers of our main trading partners be subject to the same legislation as our consumers and producers. Then it will be possible to speak of fair rules of play.
Commercial policy can harmonise closely with development policy. Product marking can contribute to a growth in exports from developing countries. European consumers are sensitive to the need for aid to less industrialised countries, and their knowledge of the origin of a particular product can enable them to contribute to the development of poorer countries. Marking makes choosing easier for consumers, who often associate the geographical origin of a particular product with its market value. European standards are a guarantee of respect for the environment and the health and safety of consumers, and this affects the competitiveness of our products.
I voted for this report because, although national standards bodies provide the backbone of the European standardisation system, there are significant differences among them in terms of resources, technical expertise and stakeholder involvement. These inequalities create a significant imbalance in their participation in the European standardisation system. This report puts forward a number of proposals for improving the system within its current restrictions, based on its strong points.
The own-initiative report that we have voted on today is a fine summary of the various political points of view and contains a number of proposals for improving the standardisation system. This is a very technical and complex subject matter, but standards play a part in our everyday lives. Most of the objects that we use every day conform to very precise standards. From an economic and political point of view, the association of European legislation and standardisation has proved decisive for the free movement of goods and has helped eliminate barriers to free trade within the European single market, through the harmonisation of technical standards. The current system works quite well, but it is in need of some improvements, especially where governance is concerned. I refer in particular to SMEs, which must be able to play an active part in the creation of standards without incurring excessive costs or suffering a lack of representation. During the first half of next year, the European Commission will present the proposal to revise the system. We will continue our work to improve the European technical standardisation process, for the sake of our markets, our businesses and European consumers.
in writing. - (RO) I think that a strategic approach needs to be developed to European standardisation and a review carried out of the current system so that it remains successful and meets the needs of the next decade, thereby allowing Europe to maintain a leading role in the global standardisation system.
The potential of the single market cannot be fully exploited without the support of a modern standardisation system. Thus, completion of the European Standardisation System, which needs to be empowered, has been fundamental to establishing the single market, namely through its ability to respond to the growing need for standards that are capable of ensuring product safety for consumers, ease of access, protection of the environment, or innovation. I believe that European standardisation is an important means of promoting innovation, research and development, thus contributing to the Union's ability to compete. European framework programmes that support innovation and research and development can be a valid input in the process of standardisation. I also believe that European standardisation contributes to creating a level playing field for all market actors, especially for small and medium-sized enterprises and microenterprises, which are so important to the dynamics of the European economy. I further believe that the Union and the Member States should give greater consideration to the interests of small and medium-sized enterprises when preparing standards, as their participation in the process of standardisation often does not match their weight and importance in the European economy. Therefore, my vote is globally in favour of the proposals in this report.
When the Commission expresses its desire to review the European standardisation system, it is essential to acknowledge the contribution that it has made to protecting European consumers and the internal market.
Like the rapporteur, I believe that 'the review of the European standardisation system should build on the strengths of the existing system which constitute a solid base for improvement, refraining from any radical changes that would undermine its core values. In this spirit, he presents a number of proposals with the view to improving the system within its current boundaries, and looks forward to further suggestions'.
This will be a discussion to be followed with interest.
I gave my full support to the report on the future of European standardisation since I am aware of its importance in helping to create a level playing field for all market operators. Mr Kožušník's report is, in fact, intended to make a decisive contribution to the ongoing debate on the forthcoming review of the European standardisation system. We are aware today that the full potential of the single market cannot be released without the support of a modern standardisation process. It is precisely for this reason that we are today sending a message to the Commission that is not aimed at the complete overhaul of the system - it does not require radical changes - but that demonstrates our intention to see it maintain its numerous positive elements, with new ones alongside them, in order to strike the right balance between the European, national and international dimensions. The report also advocates all interested parties, and in particular representatives of SMEs and all those who represent the public interest, including consumers, being encouraged to actually participate in the standardisation process. To conclude, I believe that a first important step has been taken today to highlight the need for specific action to make European standardisation fulfil the economic needs of EU citizens.
in writing. - I welcome this report and the Commission's intention to review the European standardisation system; I hope they pave the way to a modern, integrated standardisation policy. The current system has successful elements but it also contains flaws: surely it cannot be right that the outdated, 13-year-old European Standard EN1384 (Helmets for Equestrian Activities) is still in use today despite concerns before its publication and 2 subsequent upgrade mandates from the Commission. Perhaps at last, with the adoption of this report, we can deliver a result for two-time petitioner, my constituent Peter Downes, whose son suffered fatal head injuries in a horse riding accident and has campaigned tirelessly ever since for an improvement in safety standards.
The European standardisation system has been fundamental in achieving a single market. It has played a key role in responding to the growing need in European legislation and policy for standards that are capable of ensuring product safety, ease of access, innovation, interoperability, and environmental protection. In order to address the future needs of companies and consumers and to yield all its potential benefits in favour of public and social objectives, European standardisation must adapt to the challenges posed by globalisation, climate change, the emergence of new economic powers and technological evolution. It is therefore necessary to develop a strategic approach to European standardisation, and to review the current system so that it can continue to be successful and respond to the needs of the next decade, allowing Europe to maintain its leading role in the global standardisation system.
in writing. - (DE) It is true that the national standards organisations form the basis for the European standards system, but there are significant differences between them with regard to resources, technical expertise and commitment to shareholders, which reflect the differences between the states. Therefore, the aim has been to harmonise and simplify the system. Although small and medium-sized businesses are often referred to on paper as the economic backbone of the EU, they are over-burdened with red tape. The processes described here do not take inequalities into account. Once again they favour large corporations and multinationals which can afford expensive and time-consuming bureaucratic approval procedures. For this reason, I have voted against the report.
in writing. - (DE) The aim of the report is the complete harmonisation of the internal market. Although it is acknowledged that small and medium-sized enterprises are the backbone of the European economy, the measures provided for in the report will, however, create difficult conditions precisely for these small and medium-sized enterprises. I therefore voted against the report.
I voted in favour of the Kožušník report. The report contains many sound proposals and guidelines for the European Commission and provides a fine summary of the various points of view. There is no need to radically change the current system, which works well, but some improvements could be made, especially where 'governance' is concerned. I believe that the standardisation system must remain private and voluntary and must be based on the principle of national-level management, but I also believe that the public interest must play a more active role in the process, through real, effective participation. Furthermore, it is essential to guarantee proper representation for SMEs, especially in national technical committees, where they do not face linguistic or cost-related obstacles.
I voted in favour of the report on European standardisation, because it increases the environmental safety valves of the current system. However, I share concerns that, in its text, the Commission has attached little importance to innovation as a catalyst in improving European standardisation standards. It is paradoxical that research and innovation, which we so frequently cite as the driving force behind our economic growth and competitiveness, has only a minor role in what is a vital sector for promoting European trade.
The standardisation process plays an important role in ensuring the quality of public or private products and services, as well as in respect for safety, environmental and social-responsibility standards. This report seeks to involve small and medium-sized enterprises and society's various players in the standardisation process.
The report promotes the sharing of information about the new regulations and also encourages the dissemination of these processes on information websites that are clear, simple, easy to use and in all the official languages of the European Union. Nevertheless, I still have some reservations about how well all of society's players will be represented in the standardisation process and about the process of financing the European standardisation system.
I am voting in favour.
in writing. - The purpose of this report is to contribute to the ongoing debate on the review of the European standardisation system. The European Commission is currently working on a 'Standardisation Package', which will include a legislative proposal aimed at revising the existing legal framework on European standardisation and an umbrella Communication which will set the standardisation policy for the next decade. In preparation for its 'Standardisation Package', the Commission has asked key experts to make strategic recommendations.
These experts have been brought together in the Expert Panel for the Review of the European Standardisation System (EXPRESS), which delivered its recommendations in February 2010 in the form of a report entitled 'Standardisation for a competitive and innovative Europe: a vision for 2020'. The Commission has also undertaken a public consultation on the review of the European standardisation system (held from 23 March to 21 May 2010) and commissioned an Impact Assessment Study (9 March 2010). The forthcoming 'Standardisation Package' will also build on the White Paper of 3 July 2009 on Modernising ICT Standardisation in the EU - The Way Forward.
I am in favour of the report since it aims to review the European standardisation system in order to strike the right balance between the European and national dimensions. The report lays down important guidelines for conforming to a standardisation system that supports innovation, stimulates the competitiveness of businesses and interoperability, guarantees product safety and environmental protection, and eliminates barriers to trade.
Furthermore, it is important to acknowledge the role played by national standards bodies within the standardisation system as a whole, in order to guarantee greater harmonisation of regulatory matters with the EU's trade partners.
in writing. - (LV) The European Union must continue an active dialogue with Ukraine concerning its accession to our Union, although we appreciate that it will not become a Member State in the next few years. It is in all our interests to see Ukraine as an economically developed and politically stable state, with its closest partners to be found in the West. We understand that it will not be easy to achieve this, for that country must stabilise its financial situation and carry out numerous reforms. However, this must be done and the EU should offer its support to this work. The constructive work on the EU-Ukraine Association Agreement must continue and work on the extended Free Trade Agreement must be given a kick start. Geographically, Ukraine is situated in a very important location, which is also important for gas supply to the EU. That is why it is necessary to support the modernisation of Ukraine's gas transit system, in order to reduce the risk of interruption to gas supplies to EU countries, as has happened recently. At the same time, we must not turn a blind eye to violations of democracy, which have become more serious since Viktor Yanukovych took office as President. It is our duty to point out these violations and take a strong stand on compliance with Western values in Ukraine, for our Union is founded on those values.
I voted for this motion for a resolution because I welcome the progress which the European Union has made during the last year in relation to the Republic of Moldova. Romania has been committed, since the moment of its accession, to championing the Republic of Moldova's cause within the EU. I believe that concrete proof of this initial commitment is indicated by the number of Romanian MEPs from various political groups who signed the resolution. The EUR 90 million granted to this country in macro-financial assistance was and still is the lifeline which Moldova and its citizens needed to make progress and, in particular, to meet the commitments it has made in the area of reforms, the rule of law and the fight against corruption.
The motion for a resolution on the reforms and progress in the Republic of Moldova provides a spur of encouragement at the right time to the political establishment and inhabitants on the other side of the River Prut, with the approaching ballot on 28 November. The European Parliament encourages the country's democratic forces and ethnic and cultural communities to avoid needless confrontation and cooperate to create a European future for this state, whose economy has been hit hard by the recession and which is facing a major gamble politically and in terms of democratic reforms. It is the EU's duty to help ensure that the parliamentary elections are conducted properly and to take firmer action so that the separatist authorities in Tiraspol are unable to prevent Moldovan citizens living in the Transnistria region from exercising their vote. Indeed, the Transnistria problem is of paramount importance to the stability of the Republic of Moldova and the whole region, with the EU having a major role to play in implementing a negotiated, lasting solution. Increasing macro-financial assistance for the Republic of Moldova, encouraging structural reforms and the fight against corruption, boosting the environment for investment, as well as moving as quickly as possible into the operational phase of the dialogue on visa liberalisation for Moldovan citizens: these are the key elements of the support being provided by Europe to a state whose place is in the European Union.
During the last year, the Republic of Moldova has demonstrated genuine political will as part of the process of rapprochement with the European Union. However, the efforts to modernise this country must continue. Indeed, the European Union must play an active role in supporting this dynamic development. In this context, I voted for this motion for a resolution as I believe that it is important for the European Parliament and the European Union in general to send a message of confidence to the Republic of Moldova in the run-up to the parliamentary elections.
Moldova has been undertaking a positive convergence with European standards of freedom, democracy and good governance and is demonstrating desire to continue this effort, which I must welcome.
The upcoming elections will constitute an important test of the robustness of its institutions and its democratic culture. Despite the positive indications, it must be remembered that many unanswered questions remain that are threatening its stability and progress, the most important of which is that of Transnistria.
I hope that the Union will be able to make a committed contribution to a lasting solution to this problem.
In view of the results of the European Neighbourhood Policy and the Eastern Partnership launched in May 2009, which recognise the European aspirations of the Republic of Moldova and Moldova's importance as a country with deep historical, cultural and economic ties to the Member States of the European Union, I am pleased with the progress made in the past year by the Republic of Moldova and I trust that the electoral process can further consolidate the democratic institutions and respect for the rule of law and for human rights in Moldova. I hope that the Moldovan authorities will carry out the necessary reforms and fulfil their commitments to keep the Republic of Moldova on the path toward solid European integration. I must also highlight the start of negotiations on the association agreement between the European Union and the Republic of Moldova on 12 January 2010, and I underscore the good results the Commission is having with the Republic of Moldova in this process.
Once again, the majority in Parliament is attempting to interfere in a country's internal affairs, openly siding with the forces in Moldova that are championing the interests of the EU's economic groups, and attacking the country's independence and sovereignty, as well as the will expressed by its people. The insults begin immediately, when the text says that it 'welcomes the progress made during the last year by the Republic of Moldova', demanding that the country's authorities 'pursue the reforms needed and fulfil their commitments to keep the Republic of Moldova on track for steady European integration'.
What is not mentioned is that the government in Moldova is the result of a coalition formed following an outright coup that made use of a series of provocative and destabilising operations to overthrow the Communist Party government, which had won the elections. Nor is it mentioned that this same coalition, once in power, launched a worrying anticommunist and antidemocratic offensive in a clear move to discredit the Communist Party.
The position of the majority in Parliament lays bare its profoundly anticommunist nature and its hypocrisy when it talks about the defence of democracy, the rule of law and human rights.
I voted for this joint resolution because, given that there are elections scheduled for 28 November 2010 and considering the sectarian attempts of the parties on the right to promote the banning of the names and symbols of their main rivals on the left, it is important to stress the need for the elections to go ahead and comply strictly with international standards, giving all political parties equal opportunities. I also think it is important to reiterate support for the territorial integrity of the Republic of Moldova, and stress the role that the EU could and should play in helping to find a solution for the Transnistria problem.
The vote in favour of the motion for a resolution tabled by my colleagues from the Group of the European People's Party (Christian Democrats) is essentially due to the prompt request for the Transnistrian issue to be resolved, since this is a crucial factor in promoting political stability and economic prosperity in the Republic of Moldova and the region. The European Parliament strongly supports, as it ought, the territorial integrity of the Republic of Moldova and points out that a more robust EU role in finding a solution to the Transnistrian question is needed. In general, the resolution correctly analyses the steps the Republic of Moldova must take to come closer to achieving in a more decisive and credible way the objectives set for any potential Member State by the European Union.
In recent years Moldova has been making efforts to increasingly align itself with European standards of freedom, democracy and good governance. The efforts indicated here have been consistent and have shown that Moldova is intent on staying on its path towards possible EU enlargement. Moldova will soon be holding elections, which will be a good test for measuring the degree of consolidation of its democratic culture, as well as its institutions. Despite all the positive items mentioned, there are still some questions that need to see some positive development, especially the issue of Transnistria, which may cause some type of instability. The EU must continue to make every effort so that the reforms being implemented in Moldova remain on track.
I fully agree with the motion for a resolution on Moldova. However, the only thing that I found to be lacking in the resolution is a crystal-clear opinion on the Transnistria problem. Moldova will not be able to become a full member of the EU if it cannot peacefully resolve the Transnistria conflict. Division of the country into two parts is unacceptable. If the Moldovan Government wants integration with the European Union, it must begin a dialogue with the Transnistrian Government, in order to prove to the international community that it has legitimacy over the whole territory of Moldova.
in writing. - (DE) The motion for a resolution on the reforms and developments in the Republic of Moldova makes close reference to the association agreement which is currently being negotiated between the EU and Moldova. It is intended to bring about a significant improvement in the joint institutional framework of the EU and the Republic of Moldova, to allow closer relationships to develop in all areas and to strengthen the political association and the economic integration, while introducing mutual rights and duties. Alongside some of the other reforms mentioned in the text, a great deal of attention is paid to visa liberalisation. We need to put a system in place as quickly as possible. If we look at the problems which the country is still trying to overcome, it is a reasonable assumption that they will result in massive immigration to the EU, which is why I have voted against the motion for a resolution.
in writing. - (DE) The aim of the motion for a resolution is visa liberalisation for the Republic of Moldova. The consequences of this for the European Union would be an increase in migration and cross-border crime. Such simplifications leave the door wide open to abuse, and a short-stay visa is only too often followed by permanent residence. I therefore voted against this report.
in writing. - (LT) Moldova is one of those neighbours that is succeeding in drawing closer to the European Union. The areas of justice and public administration are being reformed and the fight against corruption is being strengthened. The issue of liberalising the visa regime with the EU is moving forward. However, there remain many unsolved problems, among them the question of Transnistria. The country is floundering in the economic crisis. The citizens of Moldova are hoping for specific reforms that would improve their lives.
I voted for this motion for a resolution because it calls on the European Commission to continue to aim for full visa liberalisation with this country in order to encourage people-to-people contacts, and to continue to support Moldova and help this country strive for the objectives of European integration. The parliamentary elections on 28 November will be a big test for Moldova. It is an opportunity to show that its citizens have the same values as EU residents. I call on the political forces within the country to guarantee political order and stability following the elections.
in writing. - With this resolution, the EP welcomes the progress made during the last year by the Republic of Moldova and hopes that the electoral process can further consolidate the democratic institutions and respect for the rule of law and for human rights in Moldova; expects the Moldovan authorities to pursue the reforms needed and fulfil their commitments to keep the Republic of Moldova on track for steady European integration; welcomes the start of negotiations on the Association Agreement between the European Union and the Republic of Moldova on 12 January 2010 and takes note with satisfaction of the very good results the Commission is obtaining from the Republic of Moldova in this process; and calls on the Commission to present an evaluation of the visa facilitation agreement in place, to advance towards swift agreement on a formal road-map for visa liberalisation and to offer targeted support and assistance to the Moldovan authorities to meet the necessary benchmarks for full visa-free travel; calls on the Council to invite the Commission to proceed to develop the road-map for visa liberalisation, thus entering into the fully operational phase of the visa dialogue based on the Republic of Moldova's progress following exploratory talks on the four blocks of the visa dialogue.
I voted in favour of the report on integrated maritime policy (IMP) - progress made and new challenges, because I believe that the EU needs concrete measures to mobilise the economy of the sea, providing incentives and promoting the economic potential of maritime clusters, in particular in Member States and regions with large Exclusive Economic Zones, such as the case of Portugal and the Azores. I believe that intelligent growth, as recommended in the Europe 2020 strategy, can only be achieved if the different capabilities inherent to European diversity are intelligently mobilised. I believe, therefore, that reinforcement of integrated maritime policy is very important for promoting economic growth and the creation of new sustainable jobs in maritime regions, for protecting marine ecosystems and, especially, for encouraging the exchange of best practices.
It is important for the EU to ensure that its coasts are protected. It is also necessary that the legislation in force strengthen the safety of oil exploration and extraction. The European Maritime Safety Agency, located in Lisbon, provides support and technical assistance in developing and implementing Union legislation in matters of safety and maritime protection, as well as in the area of pollution caused by ships. In June of this year I presented a written suggestion to Commissioners Oettinger, Kallas and Georgieva to expand the powers of the European Maritime Agency to create mechanisms to supervise the safety of European oil platforms located in the North Sea, the Black Sea and the Mediterranean, and for it to be responsible for preventing environmental disasters related to oil exploration. This suggestion allows an economy of scale in financial, human and technical resources. I welcome the response of the Commissioners, which showed that they are open to reviewing the regulation of the European Maritime Agency, expanding its powers in the area of intervening in maritime pollution incidents. I again appeal to the European Commission to expand the powers of the European Maritime Safety Agency in order to ensure that our coasts are protected.
At a time when a third of EU citizens live in coastal regions, a trend which is on the rise, I believe that the challenges posed by climate change must be a major concern of Europe's maritime policy. In addition, the prevention and fight against the consequences of natural disasters must be supported by concern for protecting the sea and adjacent zones against possible industrial accidents, such as the recent oil disaster in the Gulf of Mexico. Consequently, I believe that we need to approach the management of the seas' potential from a green and economically sustainable perspective.
in writing. - (RO) Counting the seven outermost regions which it has in the Indian and Atlantic Oceans, along with the Overseas Territories, the European Union occupies the largest maritime area in the world. Furthermore, the EU has another asset - its well-established maritime tradition requiring a 'blue growth' strategy to be devised, which must be implemented in close collaboration with the EU 2020 Strategy. Such an economic strategy can continue to develop the potential of the various maritime sectors. Indeed, local and regional authorities, coastal area communities etc. can and must play an important role within this strategy.
Similarly to other European policies, the integrated maritime policy can help achieve an important objective - creating a competitive, social and sustainable European Union with a high level of employment, which may make the maritime sector even more attractive to young people or other job-seekers. At the same time, Europe must devise measures supporting intervention in the case of disasters, like the one in the Gulf of Mexico, and must submit a coordinated European action plan to prevent emergency situations and tackle disasters caused by drilling rigs, at global level, especially where cross-border pollution occurs.
I voted for the report on integrated maritime policy because I believe that greater consistency between the various political sectors should be advocated, enabling use of the potential of the sea and the maritime sector in a sustainable and efficient way, from an ecological and economic point of view.
in writing. - (PT) 'The EU has 320 000 km of sea coast; a third of our citizens - and the trend is rising - live on the coast. Our economic activities at sea and on the coast produce 40% of EU GDP and all forecasts suggest that there is still a great deal of potential for growth. Some 40% of trade in goods within Europe and 95% of exports outside Europe are carried out by sea.'
The rapporteur has summed up the sea's importance to Europe in just one phrase. As a Portuguese, I know it well. It is also as a Portuguese - a people that has always returned to the sea and found prosperity and wealth there - I consider it crucial for Europe to have a maritime policy that enables it to make use of all the potential that the sea has as an economic and energy resource, as a creator of employment and wealth, and as an engine for competitiveness and innovation.
I am particularly pleased to pick out the concern about environmental disasters on the sea - I recall the case of the Prestige, which took place very close to the northern coast of Portugal - and the need for stronger rules to prevent them on the European seas.
The sea offers important trade routes, acts as a regulator of the climate, and represents a source of food, energy and resources. Well into the 21st century, the sea is taking on a new identity, as well as geostrategic and geopolitical importance without equal in the history of humanity; today more than ever, it puts Europe at the centre. Europe must profit from its centrality. Member States such as Portugal must take advantage of their relationship with the sea and the extent of their Exclusive Economic Zone; in the Portuguese case, it is one of the largest in the world.
Almost 40% of the European Union's gross domestic product and 40% of its population are concentrated in coastal regions. It is estimated that the total turnover directly from maritime tourism in Europe was EUR 72 billion in 2004. Nearly 90% of Europe's foreign trade and almost 40% of internal trade passes through its ports.
I therefore advocate an ambitious 'blue growth' strategy. To this end, the Commission should come up with an overarching, cross-sectoral strategy for sustainable growth in coastal regions and maritime sectors by 2012, based on a broad investigation of potentials and policy options and on broad stakeholder consultation.
The report presents a general vision of an integrated maritime policy linked to the 'objectives of the EU's external policy'. We disagree with this approach as well as several other aspects of the report, such as its insistence on the creation of a 'European Coastguard Service', following a federalist stance that does not respect the sovereignty and powers of Member States with regard to the management of their territorial waters and Exclusive Economic Zones.
We reject the proposal to 'introduce economic market based instruments' such as emissions-trading schemes into the maritime sector: these mechanisms have already demonstrated their ineffectiveness at achieving the environmental goals that they claim to pursue, even without having been applied to the maritime sector.
However, we acknowledge the positive aspects that it includes, such as: the proposal that 'improvements in working conditions at sea, to safety and the environmental performance of vessels' should be placed on the agenda of international forums and in international agreements; the proposal to implement the 'ILO Maritime Labour Convention in Community law'; the recognition given to maritime freight transport; the preservation of small and secondary ports; the expansion of the 'short sea shipping network'; and the importance given to improving links with the outermost regions.
It also proposes making sea-related sciences a priority in the Eighth Framework Programme for Research.
As a Member for a port town in Normandy, and member of the Intergroup for Seas and Coastal Affairs, I have followed the report on the integrated maritime policy (IMP) closely. On various occasions, I have emphasised the need for ensuring harmonious cohabitation between the different uses of the sea, one that promotes traditional activities (such as fishing, and I asked for it to be placed top of the list of maritime activities included in the report, as a symbolic gesture), and one that also facilitates the development of new activities. Thus I noted that the sector of renewable energies, including off-shore wind energy, should be supported in particular, because it is in line with European objectives around the diversification of sources of energy supply, and can, between now and 2020, mean a gain of 410 000 jobs in Europe, according to a study by the Commission. Finally, with the rapporteur, I amended the report to apprise the Commission of the need to fund the IMP. The initial exchanges within the Committee on 'policy challenges and budgetary resources for after 2013', of which I am a member, indeed raised doubts about the long-term funding of the regional cohesion policy, some of the programmes of which relate to the IMP.
Integrated maritime policy is a major challenge for the European Union. The completion of this policy must allow for the enhancement of economic activities at sea and along the coasts, greater account to be taken of employment and also greater environmental protection as well as the development of research and innovation in the maritime sector. In this respect, I voted for this report, which constitutes a significant advance, insofar as it emphasises all these elements through adopting an intersectoral approach and not a fragmented one, as could have been the case previously.
Integrated maritime policy is enormously important for the European Union economy, because it can significantly improve its competitiveness. When establishing a framework for this, it is necessary to include strengthening economic development, increasing the level of employment in the sector and also protection of the environment. An important element in the strategy should also be a consolidated approach to the question of strengthening the role of European states in the field of research on the maritime economy and the development of technology and maritime engineering as well as the development of maritime resources.
We should also remember to strive for the elimination of such dangers as piracy, illegal fishing and pollution of the environment. Integrated maritime policy should, therefore, include not only consolidation of several areas of maritime activity and strategic maritime economy as well as maximum use of maritime potential, but should also call attention to improving the conditions of work at sea.
The European Union promoted and adopted the Maritime Package in the previous parliamentary term. It was a package which covers all the basic areas of the maritime economy. The Committee on Transport and Tourism realises that around 90% of Union exports and imports are made by sea. It is important to have an integrated maritime policy which includes transport, administration, environment protection, management of maritime resources and also maritime tourism. These are important reasons which justify support for this report.
With this report we are expressing our support for the package on integrated maritime policy proposed in 2009 by the European Commission, because we believe it represents an ambitious cross-sectoral strategy for economic development, a high level of employment, and environmental protection in coastal regions and maritime sectors. We therefore invite the Member States to extend the mandate of the European Maritime Safety Agency (EMSA) on safety inspections and to regulate offshore oil extraction in Europe, following the recent natural disaster in the waters of the Gulf of Mexico. We support the approach that consists of coordination and cooperation with third countries in maritime surveillance matters, with the aim of creating a common information sharing environment and of integrating the various national coastguard services.
Furthermore, the European Parliament intends to intensify efforts in research and development in the use and application of renewable energy sources; to improve the working conditions of seafarers (the Maritime Erasmus programme); and, lastly, to ensure better links between peripheral maritime regions. We therefore welcome the creation of the Atlas of the Seas and of the Maritime Forum, and we propose the creation of a European marine research institute, to make the European Marine Observation and Data Network (EMODNET) operational.
An integrated maritime policy is essential if we are to make the best use of the immense wealth that the sea provides for us, as well as all of the economic potential that the sea has. We cannot forget that our economic activities related to the sea and the coast produce 40% of the EU's gross domestic product and, according to numerous studies, there is still huge development potential to explore. In fact, 40% of trade within Europe and 95% of exports outside Europe is carried out by sea. Despite these figures and the enormous potential that still remains to be explored, there is no integrated European maritime policy that would enable us to stop giving separate treatment to our policies on maritime transport, the maritime economy, new technologies, coastal regions, off-shore energy, fishing, surveillance and policing of the seas, tourism, protection of the marine environment and marine research. This motion for a resolution will help to change the current situation.
Maritime policy must encompass not only obligatory regulations on oil exploration and transportation, but must also offer twofold compensation for losses resulting from accidents. We must also draw up additional safety regulations, efficient reaction regulations and disaster prevention measures. In order to attain this objective, a fund must be formed to which all operators active in the maritime environment should contribute. If all the nuances are taken into account, we shall be able to prohibit dangerous technologies applied in oil exploration and extraction. This will also act as an incentive to the development of new safe and efficient technologies.
in writing. - (DE) If differing emission limits are to be introduced within EU waters, this will conflict with the integrated maritime policy, which, as announced, aims to take all factors into account. We must not forget underwater nuclear testing in this respect. In particular in environmentally sensitive regions, in addition to catch quotas, no-fishing zones and regulations for aquaculture, it will be important to consider solutions for sensitive coastal tourism, military exercises, shipping, oil and gas extraction, sand and gravel extraction and also measures to prevent environmental catastrophes, like the recent torrent of toxic sludge. If a European coastal safety authority were to take precedence over national coastal authorities or navies, this would not be compatible with national sovereignty rights and would increase existing tendencies towards centralisation. Overall, this strategy does not seem to have been very well thought out and, therefore, I have voted against it.
in writing. - (LT) I voted for this document because I believe that an integrated maritime policy is necessary to ensure an appropriate level of environmental protection. One of the most important principles is the coordination of various policies and the need to ensure the implementation of the ecosystem approach, which is laid down in the EU Marine Strategy Framework Directive. In particular I agree with the tools mentioned in the document for the coordination of surveillance and policing of the seas, protection of the marine environment and scientific research. As a representative of Lithuania, a country in the Baltic Sea region, I welcome the fact that this document draws attention to broader research aimed at determining and assessing the current condition of the seas. The Baltic Sea is one of the seas worst damaged by economic activity and one of the most polluted seas in the world. As the oil spill disaster in the Gulf of Mexico demonstrated, sensitive marine ecosystems can be damaged in an instant. Therefore I particularly support the call on Member States, anchored in the report, to take more action to plan a wide-ranging strategy to protect the marine environment.
The Meissner report is a balanced text that incorporates a series of important factors and requests. Maritime activities are one of the most important sources of European income. To quote just a few figures, they generate 40% of EU GDP and, at the same time, account for 40% of trade in goods within Europe and 95% of exports outside Europe. The report focuses on a few key points: the establishment of appropriate maritime governance structures at national and regional levels; coordinated and cross-border maritime spatial planning; maritime surveillance to protect the Member States and the EU; the protection of the marine environment; the creation of a strategy for sustainable coastal and island tourism; and the promotion of the European shipbuilding industry, which is already a flagship sector, and of maritime transport, in order to meet the ambitious objective of 'green shipping'. For the reasons stated above, I felt compelled to vote in favour. We absolutely must ensure that the communication between and integration of the various sectors that come under maritime policy are a success for a whole host of reasons linked to efficiency, competitiveness, and respect for and protection of the marine environment.
in writing. - The EP agrees with the Commission that our 'strong maritime tradition' is one of the strengths of Europe. It calls therefore on the European Commission and the Member States to further develop the potential offered by the different maritime sectors by drawing up an ambitious 'blue growth' strategy. It considers that integrated maritime policy (IMP) should contribute to achieving a competitive, social and sustainable Union. It takes the view in this regard that the development of IMP must harmoniously incorporate efforts to attain economic development, a high level of employment - particularly by making the sector more attractive for young people through training actions and the launch of a 'Maritime Erasmus' - and environmental protection. It states, therefore, that the IMP should be interconnected with the objectives and initiatives of the EU 2020 Strategy. Moreover, the EP asks the Commission, therefore, to come up with an overarching, cross-sectoral strategy for sustainable growth in coastal regions and maritime sectors by 2013, based on a broad investigation of potentials and policy options and on broad stakeholder consultation.
While on the one hand there is clearly a need to integrate maritime policy within the European Union, given that its associated activities produce 40% of EU GDP, on the other it is right to regulate such activities taking non-EU competitors into account. Too often, the rules on fishing, tourism, transport and environmental protection in the sector have been developed separately and with no regard for the risks associated with unfair competition from third countries. For example, extending overly strict emissions targets to all the coastal regions in Europe may create distortions of competition.
Other texts on the issues faced have been debated and approved by Parliament and will doubtless need to be coordinated in an integrated manner. One such issue is maritime surveillance, which is crucial for controlling illegal activities that are often carried out near the coasts of Europe and which range from the smuggling of counterfeit goods to the transport of banned substances and illegal fishing.
The maritime and coastal economic activity of the European Union currently generates 40% of the Union's GDP, and forecasts point to a high probability of future growth. For this reason, maritime activity is, without doubt, a very important factor and is one of Europe's strengths. I think further development of the maritime economy is essential.
Existing Union maritime policy was created separately in such areas as: maritime transport, maritime economy, new technologies, coastal areas, maritime energy, fisheries, surveillance and policing of the seas, tourism, protection of the marine environment and marine research. Often these separate activities are carried out in ways which conflict and which have a detrimental effect on maritime policy as a whole. It is obvious that an integrated maritime policy will contribute to further sustainable economic development of the European Union. This will make possible, among other things, ensuring greater cohesion between different policy areas, creation of better regulation and cross-sectoral instruments and use of maritime potential and the potential of the maritime sector in an economical and ecological fashion.
What is more, in my opinion it is essential to make this sector more attractive to young people by running training and activities intended to encourage young people to work in this sector.
The report on integrated maritime policy concerns an important sector of the European economy. Maritime activities in fact represent an important source of income for the EU, both in terms of GDP and in terms of trade in goods within and outside Europe. I believe that certain issues should be emphasised. Firstly, the report states that future strategies in this sector will be tailored to the specificities of sea basins, but I believe it is very important to take account of specific regional circumstances, too. The new maritime policy will also be focused on the development of safe ships and will offer great opportunities for the future of European shipbuilding. Our seas should continue to be a driving force behind growth, hence why I believe it is essential for the development of integrated maritime policy to ensure greater coherence between the rules governing the various maritime sectors and, at the same time, to safeguard the marine environment.
Until now, policies in the fields of maritime transport, the maritime economy, new technologies, coastal regions, offshore energy, fishing, maritime surveillance, tourism, protection of the marine environment, and maritime research have developed separately from each other. A fragmented approach repeatedly leads to conflicting measures, conflicts and inconsistencies. An integrated approach is therefore desirable that includes, first, a framework for governance with all decision-making levels and, second, all sectors and cross-sectoral instruments.
In the context of the coordinated planning of activities, I support the call on the Commission to draw up strategies for the sea-basins that are able to take account of the specific features of the regions and play to their strengths.
That would be a good proposal for the outermost regions such as Madeira, as it would enable the region to make use of its sea-related activities and establish cooperation with the activities of the other regions in the sea-basin of which it is part. As a matter of fact, thanks to their territorial waters the outermost regions give the EU the world's largest Exclusive Economic Zone, immediately making maritime and sea-related activities very important in these regions.
I was pleased to hear the result of today's vote. Striving for sustainable exploitation and an integrated approach to the management of oceans, seas and coastal areas should be a priority for the European Union. I am convinced that an integrated maritime policy will bring beneficial effects both in the short and in the long term. The removal of policy barriers and the creation of synergy between different activities which have a direct effect on the European maritime space are objectives which we must not forget.
I think the European Parliament should require the introduction of a series of sectoral measures, particularly in the context of the detrimental social and economic consequences which often hit fishermen when action is taken to replenish fish stocks or protect ecosystems.
I support what this report says about requesting the Commission to cancel the talks with Mercosur until a new mandate is agreed which takes the interests all Member States into account. The agricultural industry is the largest indigenous manufacturing industry in Ireland and it is of critical importance with regard to the economic recovery of the country. That recovery must not be undermined. Since the agricultural sector is crucial for the European economy, the European Parliament must be deeply involved in the relevant negotiations at every step of the process. In addition, I support the amendment to the Report on the implementation of measures to ensure that all agricultural imports entering the EU meet the same production standards as European goods with regard to the protection of European consumers, animal welfare, environmental protection and social standards. Irish farmers do an excellent job of ensuring that their goods and the production processes used are of top quality, and equivalent standards are required to ensure a level playing field, proper competition and the sustainability of the European agricultural sector.
I voted for this report because the European Union has strengthened its economic and trade relations with Latin America, becoming its second most important trading partner and the leading trading partner for Mercosur and Chile. The aim of closer integration of the European and Latin American economic spheres is to create a win-win situation for both sides. Closer cooperation is required between EU and Latin American countries so as to push jointly for the swiftest possible conclusion of a fair, ambitious and comprehensive WTO Doha Agreement, in accordance with the commitments made in the Madrid Declaration.
I voted against my colleague's report, despite the fact that we are from the same group and despite the fact that he managed to include several positive points in his report. Unfortunately, however, the forces of the European right managed, through the amendments which they tabled, to alter the content and tenet which he was trying to give to his report. I could not vote in favour of the report when, apart from anything else, it deplores as 'protectionist' the measures taken by Argentina to deal with the financial crisis and, on that basis, indirectly asks the Commission to impose sanctions, calling on it to 'regularly address the issue of market access with countries in Latin America'. I could not overlook the supremacy of the 'rules of the market' and of European interventionism in the internal affairs of other countries, especially against measures that support cohesion and protect the citizens in those countries. Trade and relations between the EU and the countries of Latin America must be based on equality, solidarity and respect for workers' rights and the environment and must not allow the interests of the strongest states and companies to prevail.
The European Union is founded on a system of values with regard to which the countries of Latin America have made significant progress in recent years. Such progress should definitely be rewarded with further EU trade policy incentives. If we add to this the linguistic and cultural links forged throughout history, we have an opportunity to contribute, as far as possible, to the economic and social development of those countries, however varied their situations. It is also useful for both parties to understand what core elements are at the root of political developments in those countries and to intervene so as to prevent any abuses that might harm the countries and ourselves. We can only welcome the strengthening of trade relations, provided that development policies are monitored so that they continue to act as an incentive for improvements.
In spite of the economic and social progress made in recent years, with Brazil being the most impressive example, 1 in 3 inhabitants of Latin America suffers from poverty. Children and young people in Latin America are affected to a larger extent by this scourge, with more than half of them being deprived of sufficient material resources. This situation is likely to affect their educational and career path, with a long-term impact on the societies in which they live. At a time when the EU's trade policies must play a significant role in meeting the Millennium Development Goals, I believe that we must focus more on supporting the countries of Central and South America in their fight against poverty, in increasing purchasing power and establishing sustainable development.
The amendment I tabled along with Mr Dess and 77 other MEPs demands full compliance by agricultural imports with European health, social, and consumer, environmental and animal protection standards. It is, after all, extraordinary to demand that European farmers conform to the highest production standards in the world, while at the same time increasing the quantity of agricultural products that can enter Europe without meeting those same standards.
Consumers must be able to benefit from a single level of protection, no matter what they buy, and farmers must be rewarded for their tremendous efforts, not subjected to de facto unfair competition on the part of third countries. That is my idea of a balanced food and agriculture policy, anyway. This resolution sends a clear message to the Commission and to third countries, which is why I support it.
The report on trade relations between the EU and Latin America adopted by Parliament could well make case law. The trade agreements with Latin America contain an extremely sensitive section on agriculture. That is why Parliament requested that 'only those agricultural imports that comply with European consumer protection, animal welfare and environmental protection standards and minimum social standards should be admitted to the European Union'. From now on it is up to the Commission to take account of this policy requirement of Parliament in future negotiations. Within these negotiations, Parliament sought for particular attention to be paid to the outermost regions, due to competition from the Latin American continent in certain products, in particular bananas. That is why Parliament asked for the strategic and traditional sectors of the Outermost Regions (OR) to be protected and receive adequate compensation in compliance with the commitments made by the EU to these regions in 2009.
I voted for the report on the European Union's trade relations with Latin America, because these should be a priority for the EU. The EU is currently Latin America's second most important trading partner and the leading trading partner for Mercosur and Chile. European trade policy should play an important role in achieving the Millennium Development Goals and fulfilling international commitments to human rights, food security and environmental sustainability.
The Treaty of Lisbon defines the EU's trade policy as an integral part of the Union's general external action. In recent times there has been a decline in trade between the European Union and the Latin American and Caribbean region (LAC) by virtue of the growing participation of Asian countries in LAC external trade, despite the fact that the EU remains Latin America's second-largest trading partner. While the association agreements between the European Union and Mexico and Chile have caused a substantial increase in the trade volume, trade between Mexico and Europe is still modest when compared with Mexico's trade with the United States. I therefore highlight the need for both parties to develop a broader range of trade-related economic activities. The bulk (over 85%) of LAC imports from the EU today are industrial products. In turn, more than 40% of exports from the region to the EU are basic products. It is therefore necessary to mobilise resources and technical assistance to identify and finance programmes that provide production opportunities at local and regional levels, and sustainable access to global markets for excluded communities and for small and medium-sized enterprises.
We did not vote for this report because of its contradictions. Although it is true that it has some positive aspects relating to the new realities of Latin America, several of its paragraphs are unacceptable.
Positive aspects that we would stress, for example, include the acknowledgement that all countries have the right to establish the mechanisms necessary to defend their food security and ensure the survival and development of small and medium-sized producers.
However, at other points it says exactly the opposite when it 'deplores the protectionist measures taken during the financial crisis by some Latin American countries, especially Argentina; urges the Commission regularly to address the issue of market access with countries in Latin America'; or also when it claims to be 'deeply concerned about the restrictive measures recently adopted by the Argentinian authorities on foodstuffs imported from third countries, including the European Union'.
The support for the liberalisation of international trade that stands out from some of its proposals is equally unacceptable, although there are other, different positions in other points later on.
in writing. - (DE) The European Union maintains good economic relations with countries in Latin America at WTO level, but also at bilateral and multilateral levels. These trade and economic relations must continue to be developed in light of the sensitive economic sectors of the EU. I therefore expressly support the amendment to paragraph 30 that has been tabled, which calls for 'agricultural imports to be allowed into the EU only if they have been produced in a manner consistent with European consumer protection, animal welfare and environmental protection standards and minimum social standards'. Our European citizens must comply with high production standards and should not be put at a disadvantage as a result of unfair competition. In order to be able to ensure that costs are covered, it is necessary to have planning and income security. These things also need to be taken into consideration in connection with free trade agreements.
With the exception of Amendment 32, for which the Group of the European People's Party (Christian Democrats) has requested a separate vote and which we shall vote against, the report as a whole should be approved because it provides a useful overview of the situation as regards our relationship with Latin America. The European Union-Latin America Summit, held on 18 May in Madrid, gave a strong boost to the development of relations between the two parties: relations that become stronger from one year to the next. Neither of the two parties can exclude a trade relationship with the other, even though, of course, that relationship has to produce concrete results and lead to an improvement in our populations' living conditions.
in writing. - Despite agreeing with many elements of this report, I voted against in the final vote. The report explicitly supports the reopening of trade talks with the Mercosur countries. While I support calls to ensure that imports from third countries are produced in a manner consistent with EU standards, an EU-Mercosur Association Agreement will have negative consequences for agriculture in Europe, particularly our livestock sector. The Commission has failed to carry out an impact assessment of an agreement on agriculture in the EU since it relaunched talks with the trade bloc earlier this year.
As the EU is Latin America's principal investor and second-largest trading partner, and as it also provides the most development aid, we believe that this information is sufficient to develop a clear and well-defined strategy regarding the trading relationship between the EU and Latin America. We support the definition of clear guidelines regarding the best way to collaborate to promote political stability, to fight climate change, to manage migratory flows and to prevent natural disasters. A good way of providing the aid that Latin America needs is by strengthening the trading relationship between the two blocs, which, upon completion, will be one of the largest in the world. It is necessary, however, not to forget the outermost regions of Europe that may be affected by the importing of certain agricultural products, particularly the Portuguese region of Madeira with respect to banana imports. We will have to find a balanced agreement that allows Latin American countries to develop, while simultaneously not damaging the various economic sectors of some Member States, mainly in the agricultural sector.
in writing. - (DE) In the last few years, Latin America has become an emerging economic region. Trade agreements with South American states represent a very positive development. As the European Union has already carried out very important development work, it should now further strengthen its position as the region's second largest trading partner, just as Russia is already doing. However, the EU should also consider carefully which states it trades with, as the exploitation of workers is still the norm in many South American countries. I have voted against the report because it pays too little attention to the sometimes very poor working conditions in Latin America and offers too few proposals for improving them.
in writing. - (DE) The rapporteur advocates the complete opening up of the trading markets between the EU and Latin America. Moreover, the problems relating to the EU-Mercosur Association Agreement are not adequately resolved in the report. I therefore voted against this report.
I voted in favour of this report because I believe it is important to send a message to the Commission that this Parliament is determined to establish even closer links with Latin America. South America, for a whole host of historical, social and economic reasons, has many things in common with Europe. Our trade relations have always been excellent, but they must be strengthened and supported, including in the light of the new requirements of both continents. We must not, in fact, forget the importance of some countries which may in the past have been regarded as developing countries, but which are now true global economic powers. In view of all these points, I believe that Europe must continue to play its role as a preferential trade partner, guide and special point of reference for all the countries in the region.
I voted in favour of the Scholz report, because increased support for trade relations between the European Union and the countries of Latin America is the result of major democratic reforms in this particular region and improvements to the framework for protecting human rights. However, we must ensure that future trade relations between the two regions will not hamper this progress and that products imported into the EU meet European standards in terms of quality, consumer safety and environmental protection. I also share the view that the Commission should show greater concern when executing or extending trade agreements with countries which continue to infringe fundamental human rights.
I voted in favour of the resolution of the European Parliament of 21 October 2010 on the European Union's trade relations with Latin America, as I believe that the free market stimulates the global economy and may be an important factor in the development of Latin American countries. I consider, however, that the mandate that the European Commission received to conduct the negotiating process should be reassessed, as it is too old and no longer adequate for the current circumstances in which the negotiations will take place. In this reassessment there would certainly be a chance to insist on the need to conduct studies, prior to entering into agreements, about their impact on the fabric of European production and specifically on agriculture. A strong stance should also be taken against continuing to allow agricultural products to serve as a 'transaction currency' for commercial advantages at other levels.
in writing. - The reason we finally voted against the text was that the more specific proposals to shelter Latin America from speculative attacks and climate change phenomena, discourage aggressive export orientation, avoid environmental dumping and hedge the liberalisation of financial services, got diluted in the process of building compromises, as counterweights to stop even more grotesque Spanish wordings. The appeal to forget the unfortunate Doha Development Agenda (DDA) at the WTO and focus future work towards trade regulation on new challenges was inversed and transformed into a thousand-times-repeated call for a swift conclusion of a fair, ambitious and comprehensive DDA.
The concept of food sovereignty was lost, too. Instead of calling a spade a spade, the report only 'stresses the importance of...', after the rejection of any concrete figures, benchmarks and deadlines. This leaves the report without added value, compared to existing documents. On specific demands, it falls behind them.
This report has our support because it emphasises the strengthening of relations between the EU and the countries of Latin America and the Caribbean. The European Union's specific task is to act as an economic and commercial player on the international stage, overcoming competition from its partners, the United States and China, which have a foothold in the Latin American market.
Few sectors benefit from these trade relations. Eighty-five per cent of the imports into the countries of Latin American and the Caribbean (LAC) are industrial products, whereas 40% of exports to the EU are commodities. In the medium to long term, trade relations should be intensified in accordance with clear and transparent rules.
The European Union is, first and foremost, an advocate of respect for human rights. This is why I believe that we must focus very closely on respect for human rights in Colombia before liberalising trade with this country. On the other hand, on the subject of food imports from Latin America, we must ensure that these countries comply with the same standards in terms of quality and animal protection which our own producers also comply with.
European common trade policy is an integral and important part of the Union's general external action. It could play a very positive role in wealth-creation goals, and in economic and political relationships between the people and countries of Europe and Latin America. I have no doubt that closer integration of the economic spheres could be a win-win situation for both parties, notably in terms of creating more and better jobs. However, I know the effects that the bilateral trade agreements signed between the European Union and the countries of Latin America could have on the economies of the outermost regions.
In the region that I am from, Madeira, the consequences are particularly visible as regards banana production. I therefore argue that this productive sector and the other strategic and traditional sectors of the outermost regions should be preserved.
To this end, and in accordance with the commitment made by the European Union to them, the outermost regions must be compensated adequately, with particular attention paid to their vulnerable economies. There is provision in this report for such safeguards for these regions, so I voted for it.
God bless your children. With this blessing, I suspend the sitting.